Citation Nr: 9935338	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for service-
connected calluses, bilateral feet, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for 
service-connected calluses, bilateral feet.

A Travel Board hearing was held on May 14, 1998.  This case 
was originally before the Board in September 1998, at which 
time it remanded the matter back to the RO for further 
evidentiary development.  That development was completed and, 
thus, this case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected bilateral foot disorder 
is manifested by bilateral multiple calluses which are 
extremely painful to palpation and have required repeated 
trimming and debridement; functional impairment includes an 
antalgic gait and difficulty standing or walking.

3.  The veteran's service-connected foot calluses do not 
involve an exposed surface or an extensive area, and do not 
represent a more than moderate foot disability.




CONCLUSIONS OF LAW

A combined 20 percent rating for bilateral calluses, based on 
a 10 percent rating for right foot disability and a 10 
percent rating for left foot disability, is warranted.     38 
U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.25(b), 
4.26, 4.71a, Diagnostic Codes (DC) 5276, 5284; 4.118, DC 
7804, 7805, 7819  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for 
calluses of the right and left foot and has asserted that his 
disability is currently worse than rated; and medical 
evidence has been submitted in support of the claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with several recent VA 
examinations.  In fact, the Board originally remanded this 
case in September 1998, upon finding that an updated VA feet 
examination was needed.  The RO also obtained medical records 
that the veteran indicated may be available and provided him 
with a Travel Board hearing.  Overall, the Board finds that 
no further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).
In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

During service, the veteran was first seen for bilateral 
calluses in March 1951.  These were trimmed and he was 
released to duty.  After that he was seen for recurrent 
calluses of the feet on many occasions.  An August 1951 
outpatient record shows that he had chronic, severe calluses 
that were painful.  Similar notations are shown in October 
1951 and December 1951.  A March 1952 dermatology 
consultation note indicates that the veteran needed pressure 
pads due to calluses.  An April 1952 record shows that he was 
admitted due to multiple plantar calluses, and that he was to 
have his shoes built up, so that he could walk with less 
discomfort.  He was admitted again in August 1952, at which 
time he was provided metatarsal bars for his shoes in order 
to relieve the pressure on his calluses.  A January 1953 
separation medical report notes the presence of calluses of 
the feet.

Service connection for bilateral calluses was granted by a 
May 1953 RO rating decision; a 10 percent disability rating 
was assigned.  An April 1953 VA examination report indicates 
that the veteran had 8 large calluses on the right and left 
foot, all of which were cut, but which would return.  VA 
examination reports dated in March 1954 and April 1958 also 
show that he had multiple, painful calluses on both his right 
and left foot.

Private medical records from Jill C. Hagan, DPM, show that 
the veteran was seen on several occasions from December 1994 
to November 1995 for injection and destruction of skin 
lesions on his feet.  Similar records from Podiatry 
Associates Of Englewood, PC, and Barry Herstik, DPM, show 
treatment of the veteran's feet from July 1995 to June 1996.

An August 1995 VA podiatry record indicates that the veteran 
was seen for bilateral painful calluses and was provided 
Spenco insoles and felt for his shoes.  A December 1995 VA 
podiatry record indicates that the veteran had 2 pinched, 
nucleated calluses that were painful.  Similar findings are 
reported in a March 1996 VA record.

A December 1995 VA feet examination report indicates that the 
veteran incurred calluses of the feet during service and that 
his feet had never been without discomfort since that time.  
Physical examination revealed a shuffling gait.  The veteran 
did not wear special shoes or inserts and had a normal arch 
when standing.  There was a callus over the medial aspect of 
both great toes which was discomforting to touch.  There were 
smaller calluses over the 5th metatarsal of both feet, which 
were less painful.  The diagnosis was calluses of both feet.

A January 1997 VA examination report revealed a hard, painful 
callus on the medial aspect of the left big toe and right 5th 
metatarsal, as well as a painful tiny callus on the medial 
right toe.  There were no bony abnormalities or swelling.  
The diagnosis was calluses, both feet.

Private podiatry records of Dr. Herstik from December 1995 to 
October 1998 show, that the veteran was treated on virtually 
a monthly basis for foot problems.  These included painful 
skin lesions of both feet.  He reported difficulty with 
walking and constant pain in his feet.  Objective examination 
consistently revealed painful, nucleated lesions of the 
medial hallux, bilaterally, and the right 5th metatarsal.  
Pain on palpation was described as "extreme."  Treatment 
consisted of repeated debridement of the skin lesions.

At a hearing before a traveling Member of the Board in May 
1998, the veteran testified that he soaked and trimmed his 
calluses every month.  He stated that he had to quit work 
early due to problems with his feet.  Currently, he was able 
to stand for approximately 2 hours.  His feet hurt when he 
tried to sleep.  His foot pain was constant.  He was only 
able to walk approximately 1 city block, but some of that was 
due to his cardiovascular accident (stroke).
The most recent medical evidence consists of a December 1998 
VA feet examination report with June 1999 addendum.  That 
report reflects that the veteran complained of throbbing, 
non-radiating pain in the area of his calluses which occurred 
when he was standing, sitting, and sleeping.  Rest did not 
alleviate the symptoms.  He wore shoe inserts.  Physical 
examination revealed a sub-hallux and right 5th metatarsal 
callus.  His gait was antalgic.  He was not able to pronate, 
supinate, or raise his toes or heels without falling.  The 
impression was antalgic gait due to painful calluses, 
bilaterally.  The addendum states that the calluses were 
likely due to service and that the antalgic gait was due to 
the calluses.

III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Rating Schedule).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Disabilities 
arising out a single disease entity or affecting both legs 
are to be rated separately and combined.  See 38 C.F.R. 
§§ 4.25(b), 4.26.

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As stated above, service medical records show that the 
veteran incurred painful, bilateral calluses during service 
and that he was service-connected for that disability upon 
submission of a claim for the same after his separation from 
service in 1953.  Therefore, he is service-connected only for 
bilateral calluses and the symptomatology associated with 
that disability.

The veteran has several disabilities of the feet that are not 
service-connected and may not be considered in rating the 
service-connected bilateral calluses.  Specifically, the 
medical evidence shows that he was recently diagnosed with 
the following foot problems:  osteoarthritis; claw toe 
deformities with resultant plantar tylomas; bone spur with 
resultant acute bursitis; T. Menta infection; dystrophic 
nails; mycotic infection; onychomycosis; peripheral vascular 
disease; boney exostosis; decubitus ulceration; inclusion 
cyst; and evidence of exfoliation, erythema, and excoriation.  
He also has severe pain on ambulation due to a cardiovascular 
accident, requiring the use of a cane.  Clearly, these 
disorders are a source of significant foot problems for the 
veteran.  However, none of these conditions is service-
connected.  Hence, they are not for consideration in 
adjudication of the veteran's appeal for an increased 
disability rating for his service-connected calluses of the 
feet.  

b.  Proper diagnostic code and rating

Calluses are not specifically listed in the Rating Schedule.  
When an unlisted condition is encountered, it is to be rated 
by analogy to a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are analogous.  38 C.F.R. 
§§ 4.20, 4.27.  When doing so, the Board must explain the 
rationale behind its use of a certain diagnostic code.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).

In its January 1996 rating decision, the RO rated the 
veteran's calluses by analogy to anterior metatarsalgia 
(Morton's disease).  That disability is addressed in DC 5279, 
and provides for a maximum 10 percent rating, for both 
unilateral or bilateral metatarsalgia.  38 C.F.R. § 4.71a, DC 
5279.  Metatarsalgia is a "cramping burning pain below and 
between the metatarsal bones where they join the toe bones."  
Tedeschi v. Brown, 7 Vet. App. 411, 414  (1995) (citing 
WEBSTER'S MEDICAL DESK DICTIONARY 430  (1986)).  Here, the 
veteran's calluses do create pain similar to that of 
metatarsalgia.  However, the calluses also have a physical 
element, an actual physical thickening of the skin.  It is 
this gradual thickening that requires the veteran to be seen 
for trimming and debridement on a recurrent basis.  The 
calluses also require the use of shoe inserts and, 
apparently, have caused an antalgic gait.  These 
manifestation are not necessarily indicative of anterior 
metatarsalgia.  In any event, while the Board finds that the 
veteran's calluses could be rated under DC 5279, that code 
provides for a maximum 10 percent disability rating.  Thus, 
there is no schedular basis for an evaluation in excess of 10 
percent under DC 5279.

The RO's February 1996 Statement of the Case indicated that 
the veteran's calluses were rated based on metatarsalgia, but 
also provided the regulations pertaining to flat feet.  See 
38 C.F.R. § 4.71a, DC 5276.  The RO expressly considered 
entitlement to an increased disability rating under DC 5276 
in its July 1999 Supplemental Statement of the Case.  The 
Board is of the opinion that DC 5276 is not the appropriate 
DC under which to rate the veteran's calluses.  The 
regulation require that, in rating by analogy, the veteran's 
service-connected disability must be "closely related" to 
the rating disability.  38 C.F.R. § 4.20.  The Board does not 
find such a relationship between calluses and flat feet.  
Calluses are thickened skin, whereas flat feet are a 
musculoskeletal disorder.  The only connection between 
calluses and flat feet is that a symptom of flat feet to be 
considered for rating purposes is "characteristic 
callosities."  38 C.F.R. § 4.71a, DC 5276.  However, the 
nature of a flat feet disability is, in mild to moderate 
form, weight-bearing line over medial to great toe and inward 
bowing of the tendo achillis, with pain on manipulation and 
use.  In severe form, flat feet involve marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, swelling on use, and characteristic 
callosities.  Id.  The medical evidence does not show that 
the veteran has any of these symptoms, except for calluses.  
Accordingly, the Board finds that it would be improper to 
rate the veteran's calluses as flat feet.  It should be noted 
that, even if DC 5276 were employed for rating purposes, 
there would be no justification for a disability rating in 
excess of 10 percent.  The veteran has calluses and pain from 
those calluses, but has no marked deformity and no 
objectively noted swelling due to the calluses.

The most appropriate DC for rating the veteran's calluses is 
DC 7819-7804.  DC 7819 addresses new skin growths that are 
benign.  38 C.F.R. § 4.118, DC 7819.  It authorizes ratings 
based on scars (disfigurement, etc.) or eczema.  Id.  
Initially, the Board finds that the veteran's calluses do not 
closely resemble a disability involving eczema and that, 
therefore, a rating based on eczema is not appropriate.  
Symptoms of eczema are exfoliation, exudation, itching, 
crusting, and other manifestations.  38 C.F.R. § 4.118, DC 
7806.  The veteran's calluses do not have these symptoms.

Scars are addressed in DC 7800 through 7805.  38 C.F.R. 
§ 4.118, DC 7800-7805.  The Board finds that DC 7804 is the 
best DC for scars under which to rate the veteran's calluses.  
It authorizes a 10 percent disability rating for scars that 
are superficial and tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.  The veteran's 
calluses are, in essence, benign new growths of skin.  The 
medical evidence clearly shows that they are also very 
painful.  Therefore, the Board finds that a 10 percent rating 
under DC 7819-7804 is warranted.  Moreover, the regulations 
provide that disabilities arising out of a single disease 
entity and affecting both legs are to be rated separately for 
each extremity 38 C.F.R. §§ 4.25(b), 4.26; see also 38 C.F.R. 
§ 4.118, DC 7801, note 2 (For burn scars, "[r]atings for 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined.").  Thus, the Board finds 
that a 10 percent disability rating for calluses of the right 
foot and a separate 10 percent disability rating for calluses 
of the left foot is warranted.

At the same time, the Board finds that disability ratings in 
excess of 10 percent are not authorized for the calluses on 
either the right or left foot.  DC 7804 does not provide for 
a higher rating.  38 C.F.R. § 4.118, DC 7804.  Similarly, 
while the veteran may be rated under DC 7803 for scars that 
are poorly nourished and with repeated ulceration, it, too, 
provides for a maximum 10 percent rating.  38 C.F.R. § 4.118, 
DC 7803.
The Board notes that DC 7805 pertains to "other" scars and 
authorizes a disability rating based on "limitation of 
function of part affected."  38 C.F.R. § 4.118, DC 7805.  
Limitation of function of the feet is addressed in the Rating 
Schedule under musculoskeletal disabilities of the feet.  
This section includes DC 5276 for flat feet and DC 5279 for 
anterior metatarsalgia, discussed above.  The only other DC 
in that section that could conceivably apply to the veteran's 
calluses would be DC 5284.  That DC pertains to "other" 
foot injuries.  It authorizes a 10 percent disability rating 
for a "moderate" foot injury, a 20 percent rating for a 
"moderately severe" foot injury, and a 30 percent rating 
for a "severe" injury.  38 C.F.R. § 4.71a, DC 5284.  The 
Board is not of the opinion that DC 5284 pertains to 
calluses.  It has already concluded that DC 7819-7804 is the 
most proper DC under which to rate the veteran's calluses.  
However, even if his calluses were rated under that code, a 
separate disability evaluation in excess of 10 percent for 
calluses of the right foot and of the left foot would not be 
warranted.  The current degree of disability caused by the 
veteran's calluses is "moderate."  It involves chronically 
recurring calluses that, over time, become painful and 
require debridement and trimming.  Functional impairment, see 
DeLuca v. Brown, 8 Vet. App. 202 (1995), caused by the 
calluses consists of pain on motion, an antalgic gait, and 
difficulty with standing, walking, and sleeping.  As 
previously discussed, the medical evidence shows recent 
diagnoses of osteoarthritis, claw toe deformities, bone 
spurs, acute bursitis, dystrophic nails, mycotic infection, 
onychomycosis, peripheral vascular disease, boney exostosis, 
decubitus ulceration, inclusion cyst, and exfoliation, 
erythema, and excoriation.  All of these conditions also 
affect his feet, no doubt creating significant overall 
disability.  However, they are not service-connected; their 
symptoms are not for consideration in rating the service 
connected entity. 

c.  Conclusion

In sum, the Board finds that the veteran is entitled to a 10 
percent, but no higher, rating for calluses of each foot.  
Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that this service- connected disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

A combined 20 percent rating for foot calluses, based on a 10 
percent rating for right foot disability and a separate 10 
percent rating for left foot disability is granted, subject 
to the regulations governing the payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

